DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on December 22, 2020.  Claims 1, 6 and 10 have been amended.  Claim 9 has been cancelled.  No claims have been added.  Claims 1, 4-8, 10-11 and 21 are pending in the application.  

Response to Amendment
	Objection to Claim 6 has been withdrawn in view of applicant’s amendments. 
Rejections under 35 USC § 103 of Claims 1, 4-8, 10-11 and 21 have been withdrawn in view of applicant’s amendments and remarks.
Rejections under 35 USC § 103 of Claim 9 has been withdrawn in view of cancellation of claim 9.

Allowable Subject Matter
Claims 1, 4-8, 10-11 and 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Mc. Henry et al. (US Pat. No. 3,387,940)-which is considered the closest prior art of record, discloses high strength carbon foam bodies used in industrial applications such as thermal insulators.  The carbon foam is produced by subjecting a rigid polyurethane 
The differences between McHenry and the instant invention is that McHenry fails to disclose: (1) wherein the open cell carbon foam has a geometric surface area of at least about 15,000m2/m3, and (2) wherein the open cell carbon foam has catalyst particles coated thereon or incorporated therein. 
Fay et al. (EP0747124A1)-which is considered the second closest prior art of record, discloses a converter capable of surviving high vibration, temperature cycling, high temperature excursion, dirty fuels without degradation in mechanical or chemical properties, and presents high active surface area without excessive pressure drop.  The core of the system is based on an open-cell reticulated foam catalyst consisting of a non-oxide silicon based compound, such as MoSi2.  The open-cell foam can be fabricated by coating a carbonized polyurethane foam, i.e. open-cell carbon foam, using chemical vapor deposition (CVD) or infiltration.  This open-cell foam catalyst support provides high surface area for catalysis as well as sound suppression with low backpressure.  To provide catalysis, the reticulated foam support, i.e. carbon foam, must be coated with an oxidative catalyst consisting of platinum group metals, i.e. catalyst particles, wherein the 
The differences between Fay and the instant invention is that Fay fails to disclose: (1) wherein the open cell carbon foam has a geometric surface area of at least 15,000m2/m3 and a permeability of at least 15 darcys.
Applicant persuasively discloses on pages 6-7 of applicant’s remarks that: “As a first point, it must be noted that there is nothing in any of McHenry et al. and Fay et al. which would suggest the combination of the rejections. Indeed, the McHenry et al. disclosure contains nothing which suggests the use of the disclosed foams as a catalyst support. The foam of McHenry et al. is an insulating material.  Thus, there is nothing in McHenry et al. which would lead the artisan to substitute the disclosed foams into Fay et al.  More importantly Fay et al. discloses an open-celled reticulated foam catalyst consisting of a non-oxide silicon-based compound. This silicon-based compound is formed into a foam by coating the silicon compound onto a polyurethane foam skeleton via chemical vapor deposition or infiltration (Fay et al., col. 4, lines 44-47). The silicon-based foam is then coated with catalyst materials (Fay et al., col. 4, lines 49-53) to form a catalyst support. Thus, the polyurethane foam skeleton on which the silicon compound is deposited is not the catalysis substrate, the silicon compound is. The 
Applicant further discloses on paragraphs [0008]-[0009] of instant specification that: “More particularly, a purpose of the substrate is to provide a relatively large geometric surface area (GSA). This is because the GSA of a substrate for a catalytic converter is a key factor in determining both the quantity of the catalyst that is required and the conversion efficiency of the converter. A higher GSA makes it possible to reduce the quantity of catalyst and increase the contact between the catalyst and the exhaust gas.  In some embodiments, the GSA of the substrate of the present disclosure is at least about 5000 m2/m3. In other embodiments, the GSA is at least about 8000 m2/m3, or even at least 15,000 m2/m3 or higher. In some embodiments, the GSA is up to about 35,000 m2/m3. Thus, in embodiments, the GSA of the substrate of the present disclosure can range from about 5000 m2/m3 to about 35,000 m2/m3, or 8000 m2/m3 to about 35,000 m2/m3, or even 15,000 m2/m3 to about 35,000 m2/m3.
	Applicant further discloses on paragraph [0013] of instant specification that: “In some embodiments, the carbon foam useful as a catalytic converter substrate exhibits a permeability of at least about 8.0 darcys; in other embodiments the carbon foam has a permeability of at least than about 15.0 darcys (as measured, for instance, by ASTM 3, and can range as high as 325 g/ft3 depending on the engine and performance characteristics desired. In some embodiments, catalyst loading is between about 65 g/ft3 and about 275 g/ft3; in other embodiments, catalyst loading is between about 80 g/ft3 and about 250 g/ft3…As such, use of the disclosed carbon foam substrates, and catalytic converters can potentially meet or exceed emissions reduction requirements while simultaneously increasing horsepower and engine efficiency because of the reduced pressure drop. And, in some embodiments these advantages can be achieved at a lower cost.”
There is no reason, motivation or suggestion in McHenry or Fay, alone or in combination, which would motivate one of ordinary skill in the art to have a substrate for a catalytic converter with the above configuration, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JELITZA M PEREZ/Primary Examiner, Art Unit 1774